IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


JAMES A. ZACHMAN,                            )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )      C.A. No. 9729-VCG
                                             )
REAL TIME CLOUD SERVICES,                    )
LLC, SANGEETA CHHABRA, and                   )
CBS ACCOUNTING PVT LTD.,                     )
                                             )
      Defendants,                            )
                                             )
REAL TIME DATA SERVICES,                     )
LLC,                                         )
                                             )
      Intervenor/Defendant.                  )


                                     ORDER
      WHEREAS, on September 7, 2019, the Plaintiff filed a Motion to

Reconsider and to Postpone Final Post-Trial Replies by Plaintiff until the Matter is

Resolved (“Motion to Reconsider”);

      WHEREAS, on September 20, 2019, the Defendants filed an answer to the

Motion to Reconsider;

      WHEREAS, on September 23, 2019 the Defendants filed a corrected answer

to the Motion to Reconsider;
        WHEREAS, on October 1, 2019 the Defendants supplemented a pending

Motion to Dismiss based upon Plaintiff’s failure to follow the post-trial briefing

schedule imposed by this Court and other alleged failures to obey court orders;

        WHEREAS, the Plaintiff’s Motion to Reconsider improperly seeks under

Court of Chancery Rule 60 to reopen pre-trial discovery; and

        WHEREAS, notwithstanding the impropriety of the Motion to Reconsider,

this Court did not overlook principles of controlling law or misapprehend the facts

or the law in ruling on discovery in this case;

        AND NOW, this 10th day of October, 2019, the Court having considered the

Plaintiff’s Motion to Reconsider, IT IS HEREBY ORDERED:

        1.    Plaintiff’s Motion to Reconsider is denied.

        2.    The parties shall promptly confer on an amended schedule to

complete post-trial briefing and submit a form of order to the Court by October 18,

2019.



                                                       /s/ Sam Glasscock III
                                                        Vice Chancellor